Dewey, J.
This is a motion in arrest of judgment upon a verdict of guilty rendered in the court of common pleas, on an appeal from the judgment of a justice of the peace before whom the original warrant was returnable. The only ground for sustaining such motion is the want of legal service of the warrant returnable before the justice of the peace. This case may be decided without considering the question arising upon the amended return, and whether the service might not be properly made by the complainant himself, if he was a deputy sheriff or constable qualified to serve criminal processes, and the objection is fatal to this motion. A motion to dismiss any action, for want of due service, must be made before a general appearance in the action. This will certainly apply as strongly in criminal as in civil cases. If the party appears, and pleads to the complaint or indictment, he is fully before the court, and the court has jurisdiction of the case. After a verdict has been returned, it is quite too late to interpose a motion in arrest, founded upon the want of propel service of the warrant.

Motion overruled.